Wheeler, C. J.
The affidavit upon which the attachment issued, is in conformity to the statute; (O. & W. Dig., Art. 43,) and, under the repeated decisions of this court, must be held sufficient to support the attachment. (Schrimpf v. M‘Ardle, 13 Texas Rep. 368; 16 Id. 47; Primrose v. Roden, 14 Id. 1; 15 *227Texas Rep. 568; Wright v. Ragland, 18 Id. 289.) It is only the material traversable facts set forth in the petition, that need be embraced in the affidavit. We are of opinion, that the court erred in dissolving the attachment and dismissing the petition ; for which the judgment must be reversed, and the cause remanded.
Reversed and remanded.